             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                     JONESBORO DIVISION

ANDRE CARTER                                               PLAINTIFF

v.                        No. 3:19-cv-174-DPM

BPL PLASMA, INC.                                        DEFENDANT

                                  ORDER
     1. Carter's motion to proceed in forma pauperis, NQ 1, is granted.
He can't afford the filing fee.
     2. The Court must screen Carter's complaint, NQ 2, as
supplemented by his notice, NQ 4. 28 U.S.C. § 1915(e)(2). He pleads that
BPL Plasma discriminated against him and held him back from certain
opportunities because of his sex.     Carter also claims that he was
retaliated against for complaining to his boss's boss. The EEOC issued
a right to sue letter. Taking his papers as a whole, Carter has pleaded
a plausible claim for discrimination under Title VII and maybe a
retaliation claim. Twymon v. Wells Fargo & Company, 462 F.3d 925, 933-
36 (8th Cir. 2006). The Court would benefit from adversarial briefing.
It is not completely clear what parts of the workplace friction Carter
describes were allegedly driven by sex-based discrimination or
prompted by protected activity. Motion practice should illuminate the
situation.
     3. The Clerk should prepare and deliver summons, along with
copies of the complaint, this Order, and Carter's notice, NQ 4, to the U.S.
Marshal for service on BPL Plamsa, Inc. without prepayment of fees
and costs or security.
     So Ordered.




                                  D.P. Marshall (r.
                                  United States District Judge




                                   -2-
